Order entered December 21, 2022




                                         In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                               No. 05-22-01210-CV

                    IN THE INTEREST OF S.J., A CHILD

               On Appeal from the 305th Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. JC-21-0985-X

                                     ORDER

      Before the Court is appellant’s December 20, 2022 motion for an extension

of time to file his opening brief. We GRANT the motion and extend the deadline

to December 30, 2022. We caution appellant that further extension requests in this

accelerated appeal will be disfavored.


                                              /s/   ERIN A. NOWELL
                                                    JUSTICE